EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregg Ozga on 09/07/2021.

The application has been amended as follows: 

Claim 1 (amended)
At line 11, after “at least one” insert --unitary--.
At line 15, after “to press against” insert --in a non-latching configuration a--.
At line 16, after “the at least one” insert --unitary--.
At line 16, after “to engage” insert --the--.

Claim 12 (amended)
At line 2, after “the at least one” insert --unitary--.

Claim 15 (amended)
At line 2, after “the at least one” insert --unitary--.

Claim 17 (amended)
At line 10, after “at least one” insert --unitary--.
At line 14, after “to press against” insert --in a non-latching configuration a--.
At line 15, after “the at least one” insert --unitary--.
At lines 15-16, after “when rotated engages” insert --the--.
At line 16, after “to keep the” delete [two-piece] insert --multi-piece--.

Claim 20 (amended)
At line 13, after “at least one” insert --unitary--.
At line 17, after “to press against” insert --in a non-latching configuration a--.
At line 19, after “at least one” insert --unitary--.
At line 19, after “the multi-piece” insert --door--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant agreed to amend the claims to include the limitations “unitary rotatable blow-out tab” and “in a non-latching configuration” in order to overcome the Hilliard et al reference, which includes a latching mechanism which rotates to secure a roof cover to a vehicle structure using a latch and hook configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633